United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
FORWARD SUPPORT SQUADRON,
ANDREWS AIR FORCE BASE, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1744
Issued: March 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2011 appellant filed a timely appeal from a May 24, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration.
There is no merit decision of record issued within 180 days of July 27, 2011, the date appellant
filed his appeal with the Board. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of the
case.
On appeal, appellant asserts that new medical evidence accompanying his request for
reconsideration was sufficient to establish his claim.2 He contends that his attending physician
was unable to provide a rationalized medical report.
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence accompanying his request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before OWCP at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c). Appellant may submit such evidence to OWCP pursuant to a valid request for
reconsideration.

ISSUE
The issue is whether OWCP properly denied reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 13, 2010 appellant, then a 63-year-old carpenter, filed a traumatic injury claim
(Form CA-1) claiming that, on May 12, 2010, he sustained a lumbar strain when his ankle gave
way as he loaded a ladder into a truck. He stopped work on May 12, 2010.
In a June 16, 2010 letter, OWCP advised appellant of the evidence needed to establish his
claim, including a report from his attending physician explaining how and why the May 12, 2010
workplace incident caused the claimed back injury. It afforded him 30 days to submit such
evidence.
Appellant submitted medical reports from Dr. Sam V. Sydney, an attending Boardcertified orthopedic surgeon. On May 17, 2010 Dr. Sydney noted that appellant was scheduled
for surgical exploration of the right Achilles tendon. He related appellant’s account of lumbar
spasms at work while “bending and loading tools on a ladder.” Dr. Sydney diagnosed a possible
acute exacerbation of degenerative lumbar disc disease.3 He released appellant to light duty as of
July 6, 2010. In July 1, 2010 reports, Dr. Sydney noted that appellant was recovering from
surgery on his Achilles tendon. He diagnosed lumbar arthralgia.
By decision dated July 30, 2010, OWCP denied appellant’s claim finding that fact of
injury was not established. It found that appellant and Dr. Sydney described divergent
mechanisms of injury, and that it was unclear if the claimed back injury was due to a
nonoccupational ankle condition.
In an August 11, 2010 letter, appellant requested a review of the written record. He
explained that on May 12, 2010 he stepped in a small depression while loading a ladder into a
pickup truck, causing him to lose his balance and strain his back. Appellant asserted that
preexisting tendinitis of the Achilles tendon did not affect his stability. He submitted an
August 12, 2010 note from Dr. Sydney stating that he treated appellant on May 17, 2010 for an
occupational back injury.
By decision dated and finalized November 18, 2010, an OWCP hearing representative
affirmed the July 30, 2010 decision, as modified. The hearing representative found that, while
appellant had established that the May 12, 2010 incident occurred at the time, place and in the
manner alleged, he did not submit sufficient medical evidence to establish a causal relationship
between that incident and the claimed back condition.
In three December 17, 2010 letters, appellant requested a review of the written record,
reconsideration and an appeal before the Board. He submitted the three letters by telefacsimile
3

Appellant submitted an August 29, 2008 lumbar magnetic resonance imaging (MRI) scan report noting a
possible subtle disc protrusion at L4-5, an L5-S1 anterolisthesis, spondylitic changes from T12-S1 and mild
scoliosis.

2

to OWCP but addressed the cover sheet to “Department of Labor, Appeals Board.”4 In a
March 26, 2011 letter, appellant requested reconsideration before OWCP. He submitted
additional evidence.
In a December 9, 2010 report, Dr. Sydney noted treating appellant for Achilles tendinitis
of the right ankle that resolved prior to the May 12, 2010 incident. He related appellant’s
account of twisting his back on May 12, 2010 while loading a ladder onto a truck. Appellant
presented on May 17, 2010 with low back pain.
Appellant also submitted an unsigned first page of a report from Dr. Sydney dated
December 17, 2010. In an April 19, 2011 letter, OWCP asked appellant to explain whether
Dr. Sydney’s December 17, 2010 report consisted of more than the one page then of record. It
advised him to submit the complete report. Appellant did not respond to OWCP’s request prior
to July 27, 2011.
By decision dated May 24, 2011, OWCP denied reconsideration on the grounds that the
evidence submitted was irrelevant to the critical issue of causal relationship. It found that the
medical evidence submitted on reconsideration did not “include a discussion, with medical
rationale, on whether the diagnosed back conditions were caused or aggravated by the May 12,
2010 work injury.”
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.7
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 They need only
submit relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
4

On March 10, 2011 OWCP noted that appellant had called asking about the status of his hearing request. It also
noted that it would contact him as he simultaneously exercised several appeal rights.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b). See also D.E.., 59 ECAB 438 (2008).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

3

OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS
OWCP issued a July 30, 2010 decision denying appellant’s traumatic injury claim on the
grounds that fact of injury was not established. It issued a November 18, 2010 decision
modifying its prior determination, finding that he had established a May 12, 2010 workplace
incident as factual but not that it caused the claimed back injury. Appellant requested
reconsideration on March 10, 2011 and submitted additional evidence. By July 27, 2011
decision, OWCP denied reconsideration as the evidence submitted was cumulative and
repetitious.
In support of his March 10, 2011 request for reconsideration, appellant submitted a
December 9, 2010 report from Dr. Sydney, an attending Board-certified orthopedic surgeon,
reiterating elements of his May 17, 2010 report and appellant’s account of the May 12, 2010
workplace incident. Cumulative and repetitive evidence is insufficient to warrant reopening a
claim for further merit review.11
Appellant also submitted an unsigned fragment of a December 17, 2010 report from
Dr. Sydney. He did not respond to OWCP’s April 19, 2011 request to submit the complete
report. The Board finds that the unsigned report fragment does not constitute medical
evidence.12 As the critical issue at the time of the last merit decision was the medical issue of
causal relationship, the report fragment is also irrelevant to the claim and insufficient to warrant
a review on its merits.13
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that he consulted a new physician as Dr. Sydney could not
provide the reports necessary to establish his claim. The Board notes, however, that it only has
jurisdiction over whether OWCP properly denied a merit review of the claim. As explained,
appellant did not submit any evidence or argument in support of his reconsideration request that
warrants reopening of his claim for a merit review under 20 C.F.R. § 10.606(b)(2).

10

Annette Louise, 54 ECAB 783 (2003).

11

A.R., Docket No. 11-1358 (issued January 3, 2012). See L.H., 59 ECAB 253 (2007).

12

Merton J. Sills, 39 ECAB 572 (1988).

13

A.R., supra note 11.

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2011 is affirmed.
Issued: March 14, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

